Citation Nr: 0201716	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  02-00 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
establish legal entitlement to Department of Veterans Affairs 
(VA) benefits.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The appellant claims service from December 1944 to September 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 decision by the 
VA Manila, Republic of the Philippines, Regional Office (RO).  
That decision denied that new and material evidence had been 
presented to reopen the appellant's claim for legal 
entitlement to VA benefits.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2. The appellant's claim for legal entitlement to VA benefits 
was denied in a decision in August 2000.  The appellant did 
not file a substantive appeal within one year of notification 
of this decision.

3.  Evidence submitted since August 2000 does not bear 
directly and substantially upon the issue of legal 
entitlement to VA benefits, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The August 2000 decision, which denied legal entitlement 
to VA benefits, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(b), 20.1103 (2001).

2.  Evidence received since the August 2000 rating decision, 
which denied legal entitlement to VA benefits, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), and the letters sent to the appellant 
informed him of the information and evidence needed to reopen 
his claim for legal entitlement to VA benefits and complied 
with the VA's notification requirements.  The RO supplied the 
appellant with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant did not request a hearing.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim to 
reopen his claim for legal entitlement to VA benefits.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the appellant or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The appellant filed an initial claim for VA benefits in 
October 1999.  At that time, the appellant submitted a 
certificate from the Armed Forces of the Philippines, Office 
of the Adjutant General certifying the appellant's service 
from December 1944 to September 1945.  A similar certificate, 
attesting to the same facts, was submitted from the Republic 
of the Philippines, Department of National Defense.  In 
addition, the appellant submitted an affidavit attesting that 
he was a civilian who joined the guerrilla forces and 
detailing his service during the war.  Also of record at the 
time of the initial claim was the appellant's application to 
join the Army of the Philippines.

The appellant also submitted a roster of troops from the 
Special Battalion, Vinzons Division, Turko Command.  The 
appellant indicated that his name was spelled differently on 
the roster and submitted to the VA both spellings of his 
name.  A March 2000 affidavit from two friends of the 
appellant indicated that they had served with the appellant 
in the Turko Command and that he had been known by a 
different name at that time.

A March 2000 VA information request to the U.S. Army Reserve 
Personnel Center (APERSCEN) indicated that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas in the service of the 
United States Armed Forces.

In May 2000, the appellant submitted an additional spelling 
of his name.  A VA request for information to APERSCEN, 
received in August 2000, indicated that there was no change 
warranted in the prior negative certification based on the 
various spellings of the appellant's name.

In August 2000, the RO issued the appellant a letter denying 
him legal entitlement to VA benefits.  The appellant filed a 
notice of disagreement in February 2001.  In March 2001, he 
was issued an SOC.  However, the appellant did not perfect 
his appeal at that time.

After the denial of his claim, the appellant submitted 
additional evidence.  He submitted documents from U.S. War 
Department notifying the appellant of a reduction in civilian 
personnel in the employ of the U.S. Army in the Philippines.  
The documents indicate that the appellant was a civilian 
employee in 1947 and until August 1949.

A July 2001 affidavit from two friends of the appellant 
asserted that the appellant was known by different names 
during his service.  They also attested to his service during 
World War II.

The appellant also submitted a duplicate of the certificate 
from the Armed Forces of the Philippines, Office of the 
Adjutant General certifying his service from December 1944 to 
September 1945.

A January 2002 memo to the file indicates that the RO had 
requested service information regarding the appellant using 
all three spellings of his name.  The memo indicated that no 
new evidence had been presented that was different than that 
already on file so as to warrant a request for re-
certification.

III.  Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. At 284.


IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not provided evidence 
since the August 2000 RO decision that is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for legal entitlement to VA benefits.  See 38 
C.F.R. § 3.156(a).

At the time of the August 2000 decision, the RO had received 
a certification from APERSCEN that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
U.S. Armed Forces.

Under 38 C.F.R. §§ 3.8 and 3.9, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change its decision.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
findings by a United States service department verifying or 
denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

Since the August 2000 decision, the appellant has not brought 
forth evidence that establishes legal entitlement to VA 
benefits.  The appellant submitted documentation regarding 
his employment as a civilian by the U.S. War 
Department after World War II.  These documents have no 
bearing on the issue of the appellant's service during the 
war and are not relevant in this instance.

In addition, the appellant submitted a second copy of his 
certification from the Army of the Philippines, Office of the 
Adjutant General.  This document is duplicative as it was on 
record at the time of the initial decision.  The appellant 
also submitted a July 2001 affidavit from friends attesting 
to the different names he used during service.  However, 
although this affidavit was submitted by two different 
friends from those who submitted the March 2000 affidavit, 
these friends attested to the fact that the appellant was 
known by the same names as he had submitted prior to the 
August 2000 decision.  A January 2002 memo to the file 
indicates that the U.S. Army Personnel Reserve Center 
searched their records under the three names initially 
submitted by the appellant at the time of his initial claim.  
The memo stated that no new evidence had been submitted to 
warrant a re-certification of service.  Accordingly, the VA 
is still bound by the previous certification.

Therefore, for the reasons explained above, the Board has 
determined that since the last denial in August 2000, the 
appellant has not submitted new and material evidence to 
reopen the claim for legal entitlement to VA benefits, and 
the petition to reopen such a claim is denied.


ORDER

Entitlement to recognition as a veteran for VA benefits 
purposes is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

